FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ALEX MERUELO ; LISET MERUELO ,                    No. 11-70015
            Petitioners-Appellants,
                                                     Tax Ct. No.
                      v.                               624-04

 COMMISSIONER OF INTERNAL
 REVENUE ,                                             ORDER
             Respondent-Appellee.


                    Filed November 14, 2012

   Before: M. Margaret McKeown and N. Randy Smith,
   Circuit Judges, and Roger T. Benitez, District Judge.*


                              ORDER

   The Opinion filed on August 16, 2012, slip op. 9401, and
appearing at 691 F.3d 1108, is amended as follows:

    At slip op. 9419, line 8, please replace the sentence that
currently states, 2                     MERUELO V . CIR

still fails,> with the following sentence: 

    With this amendment the panel has voted unanimously to
deny the petition for panel rehearing. Judge McKeown and
Judge N.R. Smith have voted to deny the petition for
rehearing en banc, and Judge Benitez has so recommended.

    The full court has been advised of the petition for
rehearing en banc and no active judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35.

   The petition for rehearing and the petition for rehearing en
banc are DENIED.

   No further petitions for rehearing or rehearing en banc
may be filed in response to the amended opinion.